DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           JUDIT SERFECZ,
                              Appellant,

                                     v.

                         BENNETT S. COHN,
                             Appellee.

                              No. 4D21-3209

                               [July 7, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Laura    Johnson,      Judge;    L.T.    Case     No.
502019CP004315XXXXMB.

  Daniel McDermott, P.A. Fort Lauderdale, for appellant.

  Bennett S. Cohn of the Law Offices of Bennett S. Cohn, Lake Worth
Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, LEVINE and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.